DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings filed on August 15, 2020 are objected to because each of Figures 1 through 5 have numerous elements which lack identifying reference characters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not avoid phrases which can be implied (i.e., “Embodiments of the present invention provide”), it does not avoid using legal phraseology normally reserved for claims (i.e., “comprising”), because it is written in a claim-like and run-on fashion, because “3Kelvin” in the next to the last line should be “3 Kelvin”, and because “between ambient (T3) and the compressor inlet (239)” should be “between the ambient temperature (T3) and the temperature at the compressor inlet (239)”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the term “comprising” normally reserved for claims appears throughout the specification and should be replaced with “including” or even “comprises”, as appropriate; “3Kelvin” should be replaced with “3 Kelvin” throughout the specification; “10Kelvin” should be replaced with “10Kelvin” throughout the specification; and, the term “any preceding claim” on page 16 of the specification does not have a clear meaning in the context of the specification as written.  
Appropriate correction is required.
Claim Objections
Claims 1 through 20 are objected to because of the following informalities:  “the refrigerant management system” should be inserted immediately preceding “comprising a vehicle air conditioning circuit” [claim 1, line 2]; “between ambient and the compressor inlet” [claim 1, lines 29-30; claim 8, line 5; claim 14, line 13] should be replaced with “between the ambient temperature and the temperature at the compressor inlet”; claim 12 is a duplicate of claim 1 and should be canceled or be amended to reinstate a corrected amended version of the canceled limitations (i.e., to include “wherein the heat pump circuit comprises at least one thermodynamic cycle thermally connected to at least one of a cabin and a battery, wherein the cabin and the battery are operable to remove heat”); if claim 12 is canceled and not amended as recommended above, then claim 13 must be amended to replace “the heat flux management system according to claim 12” with “the refrigerant management system of claim 1” and claim 19 must be amended to replace “to a heat sink being one or more of a cabin and a battery” with “to at least one of a cabin and a battery, wherein the cabin and the battery are operable to remove heat”; if claim 12 is amended as recommended above and not cancelled, then claim 19 must be cancelled to avoid duplication; if claim 19 is not cancelled, then “The heat flux management system according to claim 13,” [claim 19, lines 1-2] should be replaced with “The vehicle according to claim 13,” for improved consistency. Note that, as currently written, each of claims 1, 12, 13, 14, and 19 can and should be construed as an independent claim for fee purposes. If applicants wish to avoid fees for claims in excess of three independent claims, then claim 12 should be canceled and claim 19 rewritten as suggested above in order to avoid additional fees. Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claims 1 through 11 and 13 through 20 would be allowable if rewritten or amended to overcome the objections to the claims as set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show nor reasonably suggest a refrigerant management system in a heat flux management system including all of the various elements as recited in base claim 1 (and in all claims depending therefrom) of the instant application, where all of the various elements of the refrigerant management .
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
This application is in condition for allowance except for the following formal matters: the objections to the drawings, to the abstract, to the specification, and to the claims as cited in greater detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763